Case 1:21-cv-11162-JHR-AMD Document 1 Filed 05/13/21 Page 1 of 9 PageID: 1



                 UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW JERSEY
                       CAMDEN VICINAGE


  Earle Asphalt Co. and Luis Silverio,

                         Plaintiffs,

  v.
                                                   Case No. 1:21-cv-11162
  County of Camden; Camden County
  Improvement Authority; and United
  Building Trades Council of Southern
  New Jersey, AFL-CIO,

                         Defendants.


                                       COMPLAINT
       Earle Asphalt Company and Luis Silverio bring suit to enjoin Camden County
 and the Camden County Improvement Authority from enforcing their project labor
 agreement (PLA) with the United Building Trades Council of Southern New Jersey,
 AFL-CIO (the Council).
       The defendants’ project labor agreement prohibits contractors from working on
 any public-works project covered by the PLA unless they recognize a union affiliated
 with the Council as the exclusive representative of their employees — even if the con-
 tractor’s employees have chosen not to unionize, and even if the contractor’s employ-
 ees have chosen a different union to represent them. It also compels the employees of
 any contractor or subcontractor to pay dues or agency fees to a Council-affiliated
 union while working on a public-works project subject to the PLA.
       The county’s project labor agreement violates the rights of contractors and their
 employees under the First and Fourteenth Amendments. It also violates the federal
 antitrust laws. The plaintiffs seek declaratory and injunctive relief against its continued
 enforcement, as well as damages.



 complaint                                                                       Page 1 of 9
Case 1:21-cv-11162-JHR-AMD Document 1 Filed 05/13/21 Page 2 of 9 PageID: 2



                            JURISDICTION AND VENUE
         1.   The Court has subject-matter jurisdiction under 28 U.S.C. § 1331 and 28

 U.S.C. § 1343.
         2.   Venue is proper because a substantial part of the events giving rise to the

 claims occurred in the district of New Jersey. See 28 U.S.C. § 1391(b)(2).
         3.   Assignment to the Camden vicinage is proper because the defendants are
 located in Camden county and the cause of action arose there. See Local Rule 40.1(a).

                                          PARTIES
         4.   Plaintiff Earle Asphalt Company is a non-union contractor. Its principal place
 of business is located at 1800 Route 34, Building 2, Suite 205, Wall, New Jersey
 07719.
         5.   Plaintiff Luis Silverio is a non-union tradesman employed by Earle Asphalt
 Company. Mr. Silverio resides in Monmouth County.
         6.   Defendant County of Camden (the County) is a municipal corporation or-
 ganized under the laws of New Jersey. It can be served at 520 Market Street, Camden,
 New Jersey 08102.
         7.   Defendant Camden County Improvement Authority (the Authority) is an
 independent public agency created by the Camden County Board of Commissioners.
 It can be served at 2120 Voorhees Town Center, Voorhees Township, New Jersey
 08043.
         8.   Defendant United Building Trades Council of Southern New Jersey, AFL-
 CIO (the Council) is an organization of labor unions. It can be served at 1113 Black
 Horse Pike, Folsom, New Jersey 08037.

                                           FACTS
         9.   A project labor agreement (PLA) is a mandatory union collective-bargaining
 agreement that all contractors must sign to work on a public-works construction pro-
 ject.



 complaint                                                                        Page 2 of 9
Case 1:21-cv-11162-JHR-AMD Document 1 Filed 05/13/21 Page 3 of 9 PageID: 3




     10. A project labor agreement will often force participating contractors to: (a)
 recognize certain unions as the exclusive representative of their employees; (b) require
 that their employees become dues-paying members of those unions while working on
 any project subject to the PLA; (c) contribute to the union’s pension and healthcare

 funds; (d) operate according to the union’s work rules; (e) pay their employees ac-
 cording to the union’s wage-and-benefits scale; and (f) follow the union’s procedures
 for hiring, firing, and disciplining employees who work on a project covered by the
 PLA. Some project labor agreements may be less restrictive and impose only some of

 these requirements on participating contractors.
     11. Twenty-five (25) states ban the use of project labor agreements.1
     12. The county of Camden and the Camden County Improvement Authority
 have entered into a project labor agreement with United Building Trades Council of
 Southern New Jersey, AFL-CIO (the Council).
     13. The County and the Authority have been imposing this project labor agree-
 ment on public-works projects offered to contractors, and they will continue imposing
 this PLA on future public-works projects unless they are enjoined from doing so.
     14. Only contractors (and subcontractors) who agree to the terms of the project
 labor agreement with the United Building Trades Council of Southern New Jersey,
 AFL-CIO are eligible to work on public-works projects subject to the PLA.
     15. The project labor agreement compels contractors and subcontractors to rec-
 ognize a union that belongs to the Council as the “sole and exclusive bargaining rep-
 resentatives of all craft employees within their respective jurisdictions working on the
 Project.” Exhibit 1, article 4, section 1.


 1. The States that ban PLAs are: Alabama, Arkansas, Idaho, Iowa, Florida, Georgia,
    Kentucky, Louisiana, Mississippi, Missouri, Michigan, Montana, Nevada, New
    Mexico, North Carolina, North Dakota, Nebraska, Oklahoma, South Carolina,
    South Dakota, Tennessee, Utah, Virginia, West Virginia, and Wisconsin.




 complaint                                                                     Page 3 of 9
Case 1:21-cv-11162-JHR-AMD Document 1 Filed 05/13/21 Page 4 of 9 PageID: 4




     16. The project labor agreement also requires contractors and subcontractors
 to hire employees who will work on the covered project through the Council-affiliated
 unions’ job-referral system. See Exhibit 1, article 5.
     17. And the project labor agreement compels the employees of contractors and

 subcontractors to “become” and “remain members” of a Council-affiliated union
 while working on any public-works project subject to the PLA. See Exhibit 1, article
 12, section 1. It also compels employees of contractors and subcontractors to comply
 with “union security provisions” contained in the Council-affiliated union’s collective-

 bargaining agreements while performing on-site construction work. See Exhibit 1,
 article 5, section 11.
     18. This precludes non-union workers — as well as workers who belong to un-
 ions that are not affiliated with the United Building Trades Council of Southern New
 Jersey, AFL-CIO — from working on any public-works project subject to the PLA
 unless they agree to join and pay a Council-affiliated union.

                          FACTS RELATED TO STANDING
     19. Plaintiff Earle Asphalt Company is a non-union contractor. Because Earle’s
 employees have exercised their constitutional right to decline membership in a Coun-
 cil-affiliated union, Earle is ineligible to work on any public-works project subject to

 the defendants’ PLA unless it: (1) recognizes a union that belongs to the United
 Building Trades Council of Southern New Jersey, AFL-CIO as the exclusive repre-
 sentative of its employees — even though Earle’s employees have exercised their con-
 stitutional and statutory rights to decline union representation; and (2) hires employ-
 ees from a Council-affiliated union’s job-referral system rather than use its own em-
 ployees to perform work on defendants’ public-works projects. This inflicts injury in




 complaint                                                                     Page 4 of 9
Case 1:21-cv-11162-JHR-AMD Document 1 Filed 05/13/21 Page 5 of 9 PageID: 5




 fact. This injury is caused by the defendants’ enforcement of the project labor agree-
 ment, and it will be redressed by declaratory and injunctive relief that prevents the
 defendants from enforcing their PLA.
     20. Earle Asphalt Company is likely to bid on the defendants’ public-works pro-

 jects in the reasonably foreseeable future, and it is able and ready to apply for that
 work. Earle therefore has standing to seek declaratory and injunctive relief against the
 continued enforcement of the defendants’ project labor agreement. See Carney v. Ad-
 ams, 141 S. Ct. 493 (2020).

     21. Plaintiff Luis Silverio is a non-union tradesman employed by Earle Asphalt
 Company. The defendants’ project labor agreement prevents Mr. Silverio from work-
 ing on the defendants’ public-works projects because he refuses to join or pay a Coun-
 cil-affiliated union. The project labor agreement also compels Mr. Silverio to obtain
 employment through the Council-affiliated unions’ job-referral systems if he wants to
 perform any work on the defendants’ public-works projects. This inflicts injury in fact.
 These injuries are caused by the defendants’ enforcement of the project labor agree-
 ment, and they will be redressed by declaratory and injunctive relief that prevents the
 defendants from enforcing the PLA. Mr. Silverio therefore has standing to seek de-
 claratory and injunctive relief against the continued enforcement of the defendants’
 project labor agreement.

                CLAIM FOR RELIEF NO. 1:
  VIOLATION OF THE FIRST AND FOURTEENTH AMENDMENTS
     22. Both public and private employees have a constitutional right to decide
 whether they will join or associate with a union. See Roberts v. U.S. Jaycees, 468 U.S.
 609, 623 (1984) (“Freedom of association therefore plainly presupposes a freedom
 not to associate.” (citing Abood v. Detroit Board of Education, 431 U.S. 209, 234–35
 (1977)); Pattern Makers’ League of N. Am., AFL-CIO v. NLRB, 473 U.S. 95, 106




 complaint                                                                     Page 5 of 9
Case 1:21-cv-11162-JHR-AMD Document 1 Filed 05/13/21 Page 6 of 9 PageID: 6




 (1985) (“Full union membership thus no longer can be a requirement of employ-
 ment.”).
     23. The Constitution also forbids a public employer to require its employees to
 join or financially support a union as a condition of employment. See Janus v. Ameri-

 can Federation of State, County, and Municipal Employees, Council 31, 138 S. Ct. 2448
 (2018).
     24. A public employer cannot evade the holdings of Abood and Janus by con-
 tracting out its work and then allowing that work to be performed only by employees

 who agree to join and pay a Council-affiliated union.
     25. Nor can a governmental entity require the employees of its contractors or
 subcontractors to relinquish their First Amendment rights as a condition of working
 on public-works projects. See Board of County Commissioners, Wabaunsee County,
 Kansas v. Umbehr, 518 U.S. 668, 674 (1996) (“The government ‘may not deny a
 benefit to a person on a basis that infringes his constitutionally protected . . . freedom
 of speech’ even if he has no entitlement to that benefit” (quoting Perry v. Sindermann,
 408 U.S. 593, 597 (1972)).
     26. The court should declare that the defendants’ project labor agreement vio-
 lates the First and Fourteenth Amendments, and it should enjoin the defendants from
 enforcing it. The court should also enjoin the defendants from imposing any project
 labor agreement that compels workers to join or pay a union on any current or future
 public-works project.
     27. The court should also award nominal and compensatory damages to each
 of the plaintiffs under 42 U.S.C. § 1983.
     28. The plaintiffs assert this claim under the causes of action established in 42
 U.S.C. § 1983, Ex parte Young, 209 U.S. 123 (1908), and the Declaratory Judgment
 Act, 28 U.S.C. § 2201.




 complaint                                                                      Page 6 of 9
Case 1:21-cv-11162-JHR-AMD Document 1 Filed 05/13/21 Page 7 of 9 PageID: 7



                CLAIM FOR RELIEF NO. 2:
  THE DEFENDANTS’ PROJECT LABOR AGREEMENT RESTRAINS
    COMPETITION IN VIOLATION OF THE ANTITRUST LAWS
     29. The federal antitrust laws prohibit contracts that restrain competition. See,
 e.g., 15 U.S.C. §§ 1–2.
     30. The defendants’ project labor agreement restrains competition by disquali-
 fying contractors and subcontractors from working on the defendants’ public-works
 projects unless they: (1) agree to recognize a union that belongs to the United Build-
 ing Trades Council of Southern New Jersey, AFL-CIO as the exclusive representative

 of their employees; (2) agree to obtain their employees for the defendants’ public-
 works projects through the job-referral systems operated by Council-affiliated unions;
 and (3) force their employees to join and pay a Council-affiliated union while working
 on any project subject to the PLA.
     31. The defendants’ project labor agreement further restrains competition by
 prohibiting the County and any contractor or subcontractor working on the project
 from entering into any subcontracts with employers who are not already affiliated with
 the Council (union contractors) or who refuse to sign a letter of assent to become
 affiliated with the Council.
     32. The defendants’ project labor agreement also restrains competition by dis-
 qualifying individual laborers from working on the defendants’ public-works projects

 unless they join and pay a union affiliated with the United Building Trades Council
 of Southern New Jersey, AFL-CIO.
     33. The defendants’ project labor agreement requires contractors and subcon-
 tractors to pay wages and benefits at levels “that have been negotiated and respective
 signatory Local Unions’ collective bargaining agreements except as otherwise specif-
 ically provided herein.” Exhibit 1, article 14, section 1. This is price-fixing, and it is
 per se illegal under the antitrust laws.




 complaint                                                                      Page 7 of 9
Case 1:21-cv-11162-JHR-AMD Document 1 Filed 05/13/21 Page 8 of 9 PageID: 8




     34. The nonstatutory labor exemption to the federal antitrust laws is inapplica-
 ble to the defendants’ project labor agreement. See Connell Construction Co. v. Plumb-
 ers & Steamfitters Local No. 100, 421 U.S. 616, 622–23 (1975) (“Labor policy clearly
 does not require, however, that a union have freedom to impose direct restraints on

 competition among those who employ its members. . . . [T]he nonstatutory [labor]
 exemption offers no similar protection when a union and a nonlabor party agree to
 restrain competition in a business market.”).
     35. The County and the Authority are non-labor entities.

     36. The County and the Authority do not have an existing collective bargaining
 relationship with the council or the Council’s affiliated unions.
     37. The defendants’ project labor agreement does not apply to employees of the
 County or the Authority. See Exhibit 1, article 3, section 2.
     38. The defendants engaged in these acts to, among other reasons, to eliminate
 competition in the public-works construction industry in the southern New Jersey
 area by excluding non-union or merit-shop contractors from that industry and by
 forcing all contractors and subcontractors on the project to contract with only union
 contractors.
     39. The defendants conspired among themselves to fix prices and restrain com-
 petition.
     40. The court should therefore declare that the defendants’ project labor agree-
 ment violates the federal antitrust laws, and it should enjoin the defendants from en-
 forcing it.
     41. The court should also award treble damages to each of the plaintiffs under
 15 U.S.C. § 15.
     42. The plaintiffs assert this claim under the causes of action established in 42
 U.S.C. § 1983, Ex parte Young, 209 U.S. 123 (1908), the Declaratory Judgment Act,
 28 U.S.C. § 2201, and the federal antitrust laws, 15 U.S.C. §§ 15, 26.


 complaint                                                                   Page 8 of 9
Case 1:21-cv-11162-JHR-AMD Document 1 Filed 05/13/21 Page 9 of 9 PageID: 9



                             DEMAND FOR RELIEF
     43. The plaintiffs respectfully request that the court:

             a.   declare that the defendants are violating the plaintiffs’ constitutional
                  rights under the First and Fourteenth Amendments by enforcing the

                  project labor agreement with the United Building Trades Council of
                  Southern New Jersey, AFL-CIO;
             b.   declare that the defendants are violating the federal antitrust laws by
                  enforcing their project labor agreement;
             c.   issue a preliminary and permanent injunction that prevents the de-
                  fendants from enforcing the project labor agreement with the Coun-
                  cil, and that prevents the defendants from requiring tradesmen to join
                  or pay a union as a condition to working on any public-works project;
             d.   award nominal and compensatory damages to each of the plaintiffs,
                  including treble damages under 15 U.S.C. § 15;
             e.   award costs and attorneys’ fees under 42 U.S.C. § 1988;
             f.   grant other and further relief that the Court may deem just, proper,
                  or equitable.

                                              Respectfully submitted.

                                               /s/ Walter S. Zimolong
  Jonathan F. Mitchell*                       Walter S. Zimolong
  Mitchell Law PLLC                           Zimolong LLC
  111 Congress Avenue, Suite 400              Post Office Box 552
  Austin, Texas 78701                         Villanova, Pennsylvania 19085
  (512) 686-3940 (phone)                      (215) 665-0842
  (512) 686-3941 (fax)                        wally@zimolonglaw.com
  jonathan@mitchell.law

  * pro hac vice application pending

  Dated: May 13, 2021                         Counsel for Plaintiffs




 complaint                                                                      Page 9 of 9
